PHELAN, J.
Tbe confessions of tbe girl Dinah, made to tbe witness Carr, were ruled out, and properly so, we think, although tbe cbcumstances of tbe case, and tbe nature of tbe confession, lead strongly to tbe bebef that she then made a true confession. But she bad been, previous to her running away, threatened by her mistress with a whipping ; and when Carr met her, be slapped her severely in tbe face, and demanded that she should tell him why she bad run away. He then, so far as we are informed, bad no knowledge of tbe fact that she was suspected of having poisoned her mistress’ child, and, when be commanded her to tell him why she bad run away, bad no expectation of eliciting a confession of tbe kind she made about poisoning tbe child. Such a state of tbe case cannot fail to impress us with tbe belief that tbe fact was as tbe girl confessed. But, still, it cannot be denied, that tbe confession was not a voluntary confession, but was one extorted by fear, and made under tbe influence exerted over her by tbe words and manner of tbe witness Carr, and of tbe severe slapping wbicb be tells us be then inflicted upon her; especially, when taken in connection with what her mistress bad previously said when she accused her of poisoning tbe child, and told her that she would be whipped for it. But about three weeks afterwards, tbe prisoner made tbe same confession to tbe witness Garrett, tbe son of tbe person who kept tbe jail, and who was in tbe habit of carrying her *363ber food; and also in the presence of the witness McGrath, at the time when she was being questioned by the grand jury. These latter confessions the court below admitted; ■and the correctness of this ruling of the court presents the question we are now called upon to consider.
No principle is better established, or meets with more general approbation, than that a confession of guilt, by any person accused, is not to be received, unless the same shall appear to have been freely and voluntarily made, uninfluenced by hope or by fear, by' persuasion or intimidation. Greenl. on Ev., §§ 215 et seq. The slightest inducement held out to such a person, by any one having authority — as to say, “ he had better confess,” or the like' — has been uniformly held to vitiate the confession. The court cannot undertake to measure the nature, character, and constitutional firmness or weakness of each individual who may invoke the benefit of the rule; and therefore, it is wisely and properly settled, so as as to meet the cases of those who are weak, or ignorant, and who might be tempted, or seduced, or overawed, by influences which could not affect the minds of the more intelligent, or inore intrepid. It is under the force of these principles that we agree in the correctness of the ruling of the court below in excluding the confessions made to Carr.—2 Phillipps’ Ev. 235; Rex v. Kingston, 4 C. & P. 387.
But another principle, which rules in the case of confessions, is this: That where confessions have once been shown to have been made under the influence of hope or fear, no subsequent confession of the same party shall be received, unless it is satisfactorily shown that the influence under which the first confession was made had been removed, so as to give assurance that the mind of the party is no longer affected by it, but is in a condition to make, according to the fundamental rule, a free and voluntary confession ; and it is the duty of the State to show this. 2 Bussell on Crimes, 648 ; Greenleaf on Ev. § 221.
The question arises, then, do the facts and circumstances of this case satisfactorily show, that the girl Dinah, at the time she made the confession to the witness Garrett, and in hearing of the witnes McGrath, was no longer a<ffected by *364the threats of her mistress, or the conduct of Carr at the time she made the first confession. It is true, that some time, say three weeks, had elapsed since she had been threatened by her mistress, and severely slapped by Carr; and that no persuasion was exercised, or inducement held out, to make her confess. Still, she was questioned, and asked why she was put in jail. She does not seem to have opened the conversation herself. And here it is very proper to consider her age and condition. She seems to have been a young negro girl, and she was a slave. To her mistress it does not appear that she made any confession when she was accused, but, when threatened, ran away. To Carr, when he slapped her, and demanded to know why she had run away, she stated, that she ran away “ for her meanness;” and, upon receiving a severe slapping in the face, acknowledged, that it was “ for poisoning her mistress’ child.” To the witness Garrett she gave the same account of herself, only adding that she had been put up to it by an old negro woman. A girl of this age, and a slave, having made the confession she did to Carr, would always be under the temptation to repeat the same substantially, from a fear that she would be punished for falsehood, if she should materially deviate from the statement she had first made. In such a case, even the presence of her master, and an assurance from him that she should not be punished, even if she varied her statement, if the truth so required, would hardly be sufficient to make a re-confession of her guilt testimony against her.' Her previous confession, her status as a prisoner and a slave, and the expectation that, at some time, her master would resume his dominion as a master, would be circumstances still to be considered; and it is doubtful whether even such an assurance from him would leave her in a condition to make such a free and voluntary confession as the law will accept.
The cases of Clarissa v. State, (11 Ala. 57,) and Wyatt v. State, (25 Ala. 9,) lay down the rule in respect to confessions once made by slaves, and afterwards repeated, which we think it wise to follow, so far at least as to require that it shall clearly appear that the original influence, under which the confession was first made, has been wholly *365removed, before any subsequent confession shall be received. As we are not satisfied from the facts as given in the record, that the mind of the slave Dinah was wholly uninfluenced by the circumstances under which she made the first confession, we hold that the testimony of the witnesses Garrett and McGrath was improperly admitted.
The judgment is reversed, and the cause remanded.